               Case 19-07010 Document 1 Filed in TXSB on 08/11/19 Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION

 IN RE:                                           §
                                                  §
 BAY AREA REGIONAL MEDICAL                CENTER, §                BANKRUPTCY NO. 19-70013-EVR
 LLC,                                             §
                                                  §
 DEBTOR                                           §                                 CHAPTER 7 CASE


 CATHERINE S. CURTIS, AS CHAPTER 7                   §
 TRUSTEE OF THE BANKRUPTCY ESTATE OF                 §
 BAY AREA REGIONAL MEDICAL CENTER,                   §
 LLC,                                                §
    PLAINTIFF                                        §
                                                     §
 VS.                                                 §              ADVERSARY NO. ____________
                                                     §
 CERNER CORPORATION; QUAMMEN HEALTH                  §
 CARE CONSULTANTS, INC.; SIEMENS                     §
 MEDICAL SOLUTIONS USA, INC.                         §
    DEFENDANTS                                       §



                 CHAPTER 7 TRUSTEE CATHERINE S. CURTIS’S ORIGINAL COMPLAINT



TO THE HONORABLE EDUARDO V. RODRIGUEZ, U.S. BANKRUPTCY JUDGE:

          Catherine S. Curtis, chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of

Bay Area Regional Medical Center, LLC (“Debtor’) and plaintiff in the above-styled adversary

proceeding, files this Original Complaint, respectfully showing the Court as follows:

                                                PARTIES

          1.       The Trustee was duly appointed by the Court upon the initiation of the filing of the

chapter 7 bankruptcy case and brings this adversary proceeding pursuant to Federal Rule of

Bankruptcy Procedure 7001, 11 U.S.C. §§ 544, 548, and 550 and the Texas Business & Commerce


{00432540 4}                                        1
